DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Fukui (JP4961445B2) in view of Moalemi et al., (US 2012/0327554), Saito (US 2013/0222106) and Kotani (US 2014/0286814), not disclosing or suggesting, novel features of claims 1, 2, 5-12 and 15-20 as detailed below have been considered and are persuasive.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 5-12 and 15-19 under 35 U.S.C. 112(a) are hereby withdrawn subsequent Applicant’s amendment of 12/14/2021.
Election/Restrictions
Claims 1, 2, 5-12 and 15-20 are allowable. The restriction requirement between Inventions I-II as set forth in the Office action mailed on 10/10/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Inventions I – II is withdrawn.  Claim 20, directed to a method for manufacturing a coil component, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 5-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a magnetic body portion that includes a resin material and metallic particles made of a first metallic material, at least a portion of an outer layer of the magnetic body portion forming an electrically conductive layer that includes a second metallic material having a specific resistance lower than a specific resistance of the first metallic material, the electrically conductive layer being formed by displacing a first metal in the first metallic material with a second metal of the second metallic material, the magnetic body portion includes a first end surface, a second end surface, and four side surfaces; 
a coil conductor that is embedded in the magnetic body portion; 
a groove is formed in each of the four side surfaces of the magnetic body portion to surround the coil component; and 
a first outer electrode and a second outer electrode each of which is electrically connected to the coil conductor, wherein 

the second metallic material is formed by displacing a first metal of the first metallic material with a second metal of the second metallic material, and
the first electrically conductive layer and the second electrically conductive layer are each coated with an insulating film except for a region in which the first outer electrode and the second outer electrode are provided.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2, 5-12 and 15-19 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 20 recites, a method for manufacturing a coil component comprising: 
preparing a coil conductor embedded in a magnetic body portion including a resin material and metallic particles made of a first metallic material; 
displacement plating a surface of the magnetic body portion using a second metallic material; 
coating, with an insulating film, the surface of the magnetic body portion excluding portions of the surface on which a first outer electrode and a second outer electrode are to be formed; 

forming a groove in the surface of the magnetic body portion to electrically isolate the first outer electrode and the second outer electrode from each other.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MALCOLM BARNES/
Examiner, Art Unit 2837
1/1/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837